Joseph G. Schultz, Esq. Village Attorney Village of Depew
You have asked whether the maintenance and repair of the Sanilac Street bridge, which is located in the incorporated Village of Depew, Town of Lancaster, Erie County, is the responsibility of the Town of Lancaster or the Village of Depew.
The bridge is on St. James Street, a village street, in the Village of Depew and spans Sanilac Street. Mr. Kenneth Reitmeier, Erie County Highway Superintendent, informed this office by telephone that the birdge, in accordance with Highway Law, § 231 (1), was inspected approximately eighteen months ago by the State of New York. At that time, the bridge was determined to need repair. However, no authority has yet declared the bridge unsafe nor erected barricades to prevent its use despite your November 13, 1980, letter that "* * * the condition is becoming quite dangerous".
Village Law, § 6-604 states that if a village does not have supervision and control of a bridge "* * * every public bridge within a village shall be under the control of the superintendants [sic] of highways of the town in which the bridge is wholly or partly situated * * * and the expense of constructing and repairing such bridges * * * is a town charge, unless the village assumes the whole or part of such expense". (See 1969 Op Atty Gen [Inf] 106.)
At the time the Village of Depew was incorporated in 1894, the Village Law required towns to control and supervise bridges unless a village assumed that responsibility (Title VIII, § 27). Each revision of the Village Law has required a village to continue supervision and control of bridges once the responsibility has been assumed (L 1897, ch 414, § 142; L 1909, ch 64, § 142; § 6-604, supra). Mr. Reitmeier has advised us that maps show that the bridge was built between 1908 and 1918. According to your letter of November 13, 1980, the Village of Depew has never assumed responsibility for the bridge.
In your letter you state that the Town of Lancaster assumes that Highway Law, § 232 exempts the town from responsibility because that section requires maintenance only of bridges over water. That section deals, however, only with allocation of costs between towns and counties. The section has no relevance to the allocation of costs between village and town.
We conclude that you are correct in your assertion that the Town of Lancaster has the duty to repair the Sanilac Street bridge located in the Village of Depew.